KNOLL, Justice,
on rehearing.
The application for rehearing correctly points out that the opinion incorrectly applied the abuse of discretion standard of review in awarding damages. As correctly stated in the application for rehearing, since the quantum issue was an error of law by the jury’s failure to award general damages after it awarded plaintiff medical expenses, we were not confined by the constraints of Coco v. Winston Industries, Inc., 341 So.2d 332 (La.1976) and Reck v. Stevens, 373 So.2d 498 (La.1979), to the lowest amount. We review this issue de novo. Mart v. Hill, 505 So.2d 1120 (La.1987); Phelps v. White, 94-267 (La. App. 3 Cir. 10/5/94); 645 So.2d 698; writ denied, 651 So.2d 272 (La. 3/17/95). Notwithstanding, I find the award of $7,500 we made to plaintiff adequately compensated him for four and one-half weeks for an aggravation of a pre-existing condition and loss of one month’s wages. Accordingly, I deny the application for rehearing.